                                     1   DEVIN A. DONOHUE (SBN 190030)
                                     2
                                         ddonohue@pldlawyers.com
                                         E. DANIEL ROBINSON (SBN 254458)                              JS-6
                                     3   drobinson@ldattorneys.com
                                     4
                                         LOMBARDI & DONOHUE LLP
                                         800 Wilshire Boulevard, Suite 800
                                     5   Los Angeles, CA 90017
                                     6   Telephone: (213) 688-0430
                                         Fax: (213) 688-0440
                                     7

                                     8   Attorneys for Petitioner
                                         JOHN C. SHAWVER
                                     9

                                    10

                                    11                         UNITED STATES DISTRICT COURT
                                    12
LOMBARDI & DONOHUE LLP
800 Wilshire Boulevard, Suite 800




                                                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
  Los Angeles, California 90017




                                    13

                                    14   JOHN C. SHAWVER,                )         Civil Case No. 8:19-cv-01797-DOC-DFM
                                    15
                                                                         )
                                                             Petitioner, )         [Assigned to the Honorable David O.
                                    16       vs.                         )         Carter]
                                    17
                                                                         )
                                         SOTEIRA CAPITAL, LLC AND        )          ORDER CONFIRMING
                                    18   DEREK C. CLARK,                 )         ARBITRATION AWARD AND
                                    19
                                                                         )         ENTERING JUDGMENT THEREON
                                                             Respondents )         [12]
                                    20   .                               )
                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28


                                                              ORDER CONFIRMING ARBITRATION AWARD
